Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 28, 2020

                                     No. 04-19-00443-CV

          ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,
                                Appellant

                                               v.

                                      Peter REININGER,
                                            Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-21617
                      Honorable Cynthia Marie Chapa, Judge Presiding

                                        ORDER
       On February 3, 2020, this court denied appellant’s request for oral argument and set this
cause for submission on briefs on March 4, 2020. Appellant subsequently filed a motion to
reconsider oral argument. The motion is GRANTED. The submission date of March 4, 2020 is
WITHDRAWN, and this appeal is set for formal submission and oral argument before this court
on Wednesday, April 22, 2020, at 2:00 p.m., before a panel consisting of Justice Luz Elena
Chapa, Justice Beth Watkins, and Justice Liza Rodriguez.

       The time for oral argument will be limited to twenty minutes for appellant’s opening
argument, twenty minutes for appellee’s argument, and ten minutes for appellant’s rebuttal. See
4th TEX. APP. (SAN ANTONIO) LOC. R. 9.1.

       If either party does not wish to present argument, the party must notify this court in
writing within seven days of receiving this notice.

Entered on this 28th day of February, 2020.

                                                           PER CURIAM

ATTESTED TO: _____________________________
              MICHAEL A. CRUZ,
              Clerk of Court